DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-10, 13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein (US 2014/0058446).
Bernstein discloses a cervical spine fixation apparatus (Figs. 1-5) comprising: a body (Fig. 1; 12); a spacer (30) comprising a top portion (portion that 30 is pointing to), a bottom portion (opposite side to the top portion), two lateral sides (the lateral sides), a front portion (portion facing towards the bone), and a back portion (portion facing towards the frame and plate); and a frame (14) comprising two lateral sides (legs 14) and a back portion (back wall that 16 points toward) wherein said two lateral sides and said back portion of said frame continuously surround said two lateral sides and said back portion of said spacer (Fig. 2; paragraphs [0035]-[0038]) and said frame is coupled to the spacer (Figs.  Wherein the lateral side of the head of the coupling portion is not connected in one or more spaces (Fig. 2; only connected to the space in the holes 142 and 144, and not connected to other spaces). Wherein the body and the frame are spaced at an interval apart near the coupling portion (Figs. 1-3). Wherein when a holder to be coupled to the cervical spine fixation apparatus is used, the body comprises a different hole to be coupled to the holder (Fig. 1; any of the holes in the body could be used to couple to a holder).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-5, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 2014/0058446), in view of Kueenzi et al. (US 2010/0312346; “Kueenzi”).
In regards to claims 2-4, Bernstein discloses the apparatus as noted above.
However, Bernstein does not disclose the spacer having grooves on the lateral sides thereof.
Kueenzi teaches an apparatus (Fig. 1A) that has a spacer (30) comprising a groove formed on the lateral sides thereof (Fig. 1A). Wherein the groove is formed on the entire lateral side of the spacer (Fig. 1A). Wherein a part of a frame (40) is coupled to the groove formed on the spacer (Fig. 1A). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a groove on the spacer of Bernstein, as taught by Kueenzi, in order to allow the outer surfaces of the frame and the spacer to be flush and keep a lower profile (Fig. 1A) and this is just one way to help the two parts to remain coupled to one another (Fig. 1A; paragraph [0037]).
In regards to claim 5, Bernstein discloses the frame comprising a protrusion (Fig. 6; 122) that can couple to the groove.
In regards to claim 11, Bernstein discloses the apparatus as noted above wherein the two coupling portions are coupled to the holes (Fig. 2) and comprise a head (Fig. 1; 15), and a lateral side of the head inclines such that a top thereof is smaller than 
However, Bernstein does not disclose the spacer comprising a groove.
Kueenzi teaches an apparatus (Fig. 1A) that has a spacer (30) comprising a groove formed on one of the lateral sides thereof (Fig. 1A), wherein a frame (40) is coupled to the groove formed on one of the lateral sides of the spacer (Fig. 1A).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a groove on the spacer of Bernstein, as taught by Kueenzi, in order to allow the outer surfaces of the frame and the spacer to be flush and keep a lower profile (Fig. 1A) and this is just one way to help the two parts to remain coupled to one another (Fig. 1A; paragraph [0037]).
In regards to claim 16, Bernstein discloses the apparatus as noted above wherein the coupling portions are coupled to the holes of the body such that the body and the frame are spaced at an interval near the coupling portions (Figs. 1-3).
 However, Bernstein does not disclose the spacer comprising a groove.
Kueenzi teaches an apparatus (Fig. 1A) that has a spacer (30) comprising a groove formed on the lateral sides thereof (Fig. 1A), wherein a frame (40) is coupled to the groove formed on the lateral sides of the spacer (Fig. 1A).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a groove on the spacer of Bernstein, as taught by Kueenzi, in order to allow the outer surfaces of the frame and the spacer to be flush and keep a lower profile (Fig. 1A) and this is just one way to help the two parts to remain coupled to one another (Fig. 1A; paragraph [0037]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 2014/0058446), in view of Steiner et al. (US 2001/0007941; “Steiner”).
Bernstein discloses the apparatus as noted above.
However, Bernstein does not disclose the head of the coupling portion to have the gaps (best seen in Applicant’s Fig. 5b; 46).
Steiner teaches a coupling portion (Fig. 1) having a head (6) that includes disconnecting gaps (7) therein.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the connecting features between the head of the screw of Bernstein, to have the gaps and snap fit connecting feature, as taught by Steiner, since this is a well-known way to connect two parts together and allow for tilting movability between the parts (Figs. 1-4).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein (US 2014/0058446).
Bernstein discloses the apparatus as noted above, but does not give the specific range of the spacing between the frame and the body.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the spacing between the spacing and the body be between 0.2mm to 1.0mm, since it has been held that where the general conditions (i.e. small spacing between the frame and body) of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Response to Arguments
In response to Applicant’s arguments that Bernstein does not disclose claim 1 along with the current amendments requiring the different sides and front and back portions, the Examiner respectfully disagrees. As currently worded Bernstein is still able to read on the claim (see Office Action above). It is suggested to include that the frame has a front portion and that the coupling portions are directly attached and extend from the front surface. This will distinctly point out which sides are considered the front and back and which sides of the frame surround the spacer.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775